             Case 1:21-mj-00620-UA Document 2 Filed 01/19/21 Page 1 of 1


                                                                                                   March 31, 2020


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X
UNITED STATES OF AMERICA,                                                      CONSENT TO PROCEED BY
                                                                               VIDEOCONFERENCE
                             -v-
                                                                                21 ma'620
                                                                               _ _-CR-_ _ _ (_) (_)
Nabriel Melendez
                                        Defendant(s) .
-----------------------------------------------------------------X

Defendant Nabriel Mele nd ez                                               hereby voluntarily consents to
participate in the following proceeding via videoconferencing:

X        Initial Appearance/Appointment of Counsel

         Arraignment (If on Felony Information, Defendant Must Sign Separate Waiver of
         Indictment Form)

         Preliminary Hearing on Felony Complaint

         Bail/Revocation/Detention Hearing

         Status and/or Scheduling Conference

         Misdemeanor Plea/Trial/Sentence




 /s/ Nabriel Melendez by Martin Cohen                                 /s/ Martin Cohen

Defendant's Signature                                                Defense Counsel's Signature
(Judge may obtain verbal consent on
Record and Sign for Defendant)

 Nabriel Melendez                                                      Martin Cohen

Print Defendant's Name                                               Print Defense Counsel's Name



This proceeding was conducted by reliable videoconferencing technology.


  1/19/21
Date                                                                 U.S. Magistrate Judge
